Citation Nr: 1119249	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right great toe disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to January 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Los Angeles, California RO, that continued a 10 percent rating for the Veteran's right great toe disability.  In August 2010 this matter was remanded for additional development.


FINDINGS OF FACT

1. Prior to June 3 2009 the Veteran's right great toe disability was manifested by moderate symptoms/functional impairment; symptoms/functional impairment approximating moderately severe foot injury were not shown.

2. From June 3, 2009 the Veteran's right great toe disability is reasonably shown to have been manifested by symptoms/functional impairment approximating, or consistent with, a disability picture of moderately severe foot injury; symptoms/functional impairment approximating severe foot injury are not shown.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, his right great toe disability warrants "staged" ratings of 10 percent prior to June 3, 2009 and (an increased) 20 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5283, 5284 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A November 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2007 letter informed the Veteran of rating and effective date criteria.  A November 2011 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Board finds that there has been substantial compliance with its August 2010 remand instructions as the Veteran was afforded a contemporaneous VA examination and identifying information and releases for private treatment were solicited (although the Veteran did not respond).  In December 2010 the Veteran submitted additional evidence (the private treatment records requested), a review of which found that they appear to be complete and requiring no further development.  In a February 2011 written brief, the Veteran's representative waived RO initial consideration of the additional evidence received. 
The Veteran's pertinent treatment records have been secured.  The RO arranged for examinations in October 2005 and September 2010.  The September 2010 examination in particular is adequate to assess the disability as the examiner expressed familiarity with the history of the disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran's right great toe disability has been rated under Code 5283.  Based on the location of the pathology noted on the most recent VA examination (i.e. sesamoiditis affecting the tibial seismoid) the Board finds that a Code for the right great toe alone (or by analogy thereto) is not appropriate and that the below codes which encompass impairment over a larger area of the foot are more appropriate. 

Under both Codes 5283 (for malunion or nonunion of metatarsal bones) and 5284 (for other foot injury), a 10 percent rating is warranted for a "moderate" disability/foot injury.  A 20 percent rating is warranted for a "moderately severe" disability/foot injury.  A 30 percent rating is warranted for a "severe" disability/foot injury.  The Note to Codes 5283 and 5284 indicates that a maximum 40-percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran sustained right great toe trauma in service and a May 1983 rating decision granted service connection for right great toe disability.  An October 1989 rating decision increased the rating to 10 percent (under Code 5283), effective February 16, 1988.  The instant claim for increase was received in June 2005.  

An April 2005 private outpatient treatment record notes that the Veteran had a history of a "broken seismoid."  Range of motion of the first metatarsophalangeal (MTP) joint was 45 degrees dorsiflexion and 15 degrees plantar flexion.  The assessment was substantial hallux limitus.  

On December 2005 examination (on behalf of VA) the Veteran reported that he continued to experience pain in the right big toe with associated stiffness, weakness, and swelling on standing and walking.  He reported difficulty with standing and walking for an extended period of time but had not lost any time from work due to the condition.  He walked with a normal gait into the examination room and did not require an assistive device.  Examination of the feet did not reveal evidence of abnormal weight bearing signs.  The right foot was tender in the plantar aspect of the big toe at the interphalangeal joint area.  There was no evidence of swelling or inflammation.  Diagnostic studies revealed early osteoarthritis of the first MTP joint.  The diagnosis was status post fracture, right great toe, with residual degenerative joint disease (DJD).  The examiner noted that the Veteran should avoid walking on uneven ground, jumping, stepping, and crawling.  An addendum notes that mild bilateral pes planus and plantar calcaneal spur are unrelated to the Veteran's right great toe disability.    

An August 2006 private outpatient treatment record notes that there was tenderness to palpation over the first metatarsophalangeal joint (MPJ).  The Veteran had 40 degrees dorsiflexion and 6 degrees of plantar flexion in the first MPJ and full muscle strength of all lower extremity muscle groups.  The assessment was symptomatic hallux limitus and osteoarthritis first MPJ, right foot.  

A May 2007 statement from C.A.P., DPM notes that the Veteran had an osteochondral defect of his first metatarsal head of his right foot and that he experienced pain on movement of his great toe.  

In a December 2007 letter, K.G. notes that he worked with the Veteran for the Transportation Security Administration (TSA) at Los Angeles International Airport (LAX) since 2005 (first as a peer and then as the Veteran's supervisor).  He noted that during that time the Veteran exhibited a "peculiarity of gait," favoring his right leg and showing restricted movement.  He added that this had occasionally raised attendance issues.

In a December 2007 letter, F.J.G. notes that he had known the Veteran since June 2005 and had supervised him since November 2005 and that during this time he had an unusual walk, putting the weight of his body on the heel of his right foot.  He added that upon being asked why he walked "funny," the Veteran told him that it was painful to walk normally and that he shifted his weight to the back of his foot to compensate for the pain in the front of his foot.  

A February 2008 private outpatient treatment record notes that the Veteran had pain at the end of the day with extended walking.  On examination he had painful dorsiflexion to 40 degrees of the first MTP.  The assessment was hallux limitus.  

A September 2008 private outpatient treatment record notes that the Veteran had pain at the end of the day with extended walking.  On examination he had tenderness to palpation over the first MPJ.  There was painful dorsiflexion of the first MPJ to 40 degrees and plantarflexion to 6 degrees.  The assessment was symptomatic first MPJ osteochondral defect (OCD), right foot.  

A June 3, 2009 private outpatient treatment record notes that the Veteran complained of a painful first MPJ of the right foot.  He reported that the pain was severe, was progressively worse despite conservative care (unrelieved by cortisone injection), and caused him to stumble at work.  Examination revealed tenderness to palpation over the first MPJ with painful range of motion (especially at the endpoints).  The Veteran had 40 degrees dorsiflexion and 6 degrees plantarflexion in the first MPJ.  The assessment was first MPJ OCD of the right foot with severe symptomatic hallux limitus and early degenerative joint disease (DJD).  The record also shows that a narcotic painkiller (hydrocodone) was added to the Veteran's prescribed medications. 
On September 2010 VA examination the Veteran reported that his pain was worse with minimal relief from medication.  He used a walking cane.  He reported right foot pain (standing, walking, and at rest), fatigability, weakness, and lack of endurance (standing and walking).  There were no swelling, heat, or redness.  The pain encompassed the entire right great toe and medial arch.  He experienced flare-ups several times a day lasting seconds only.  He reported that he did not have a problem standing as long as he did not bear weight on his right toe and that if he did, he would only be able to stand for 5 minutes.  He was able to walk a quarter of a mile without bearing weight on the toe, but could not walk at all bearing weight on his right toe.  He used an orthotic insert and cane for assistance due to chronic right toe pain.  On examination there was no evidence of swelling or instability.  The Veteran had very limited range of motion of the right great toe due to pain.  The toe was diffusely tender with palpation or movement.  Objective evidence of weakness included limited and almost absent weight bearing on the right great toe due to pain.  Objective evidence of abnormal weight bearing included an unusual shoe wear pattern.  The diagnosis was tibial sesamoiditis and bipartite tibial sesamoid.  The Veteran was noted to be employed as a TSA screener.  The impact of the disability on his occupational activities was noted to be significant as he had decreased mobility, problems with lifting and carrying, and pain.  Ultimately, he was assigned different duties at work.  Impact on activities of daily living ranged from no effect, to severe effect on chores and preclusion of certain activities such as exercise and sports.  The Veteran lost less than one week of work due to having "too much pain" in his right foot.     

In a December 2010 statement the Veteran noted that he told the September 2010 VA examiner that he had severe pain throughout his foot especially in and around the great toe; he had worn orthotic shoes in the past and currently wore orthotic inserts (both without alleviation of pain); he had flare-ups of varying severity and duration; he had to walk at an angle to keep his toe from locking up; he could stand 5 minutes or less with the use of a cane when weight bearing on the right toe; he had instability of the toe further necessitating the use of a cane; he had a tendency to stumble walking on uneven ground or stepping up to curbs.  He summarized that his toe felt like it was jammed "all the time" and that he had severe pain in his foot whether walking, sitting, or standing.     
As noted above, as the Veteran's right great toe disability is shown to be manifested by sesamoiditis/bipartite sesamoid it may be appropriately rated either under Code 5283 (for malunion or nonunion of metatarsal bones) or under Code 5284 (for other foot injuries).    

The record shows that prior to June 3, 2009 the Veteran's right great toe disability was manifested by limited range of toe motion, pain, tenderness on palpation, associated stiffness and weakness, difficulty on standing and walking, and a lay observed peculiarity of gait.  At the time of a December 2005 examination, while he reported difficulty walking, he maintained employment with TSA and reported that he had not lost any time from work due to the condition.  Examination found his gait to be normal, he did not require an assistive device, and there were no signs of abnormal weight bearing. Such functional limitations and impairment are consistent with no greater than moderate foot injury.  Later private treatment records and medical and lay statements note he had pain, tenderness, and a lay-observed gait peculiarity.  However, it was also shown the more prominent symptoms appeared after a full day of rigorous activity.  In summary, it is not shown that prior to June 3, 2009 the disability picture presented by the Veteran's right great toe disability was one consistent with more than moderate injury/disability, and a rating in excess of 10 percent is not warranted prior to that date.  

A June 3, 2009 private treatment record shows that the Veteran was seen for worsening right great toe complaints, unrelieved by the increased level of care provided, including cortisone shots.  Significantly, a narcotic pain medication was added to the treatment regimen.  The increased level of pathology and associated complaints and treatment are corroborated by the findings on September 13, 2010 VA examination, when the right great toe disability was noted to be manifested by pain, limited range of motion, fatigability, weakness, and lack of endurance (while standing and walking).  He complained of greater work impairment.  Consequently, it is reasonably shown that ever since June 3, 2009 (as reflected by private medical findings on that date and later VA examination findings), the Veteran's service connected right great toe disability has been manifested by pathology and functional impairment consistent with moderately severe foot injury, and warranting a 20 percent rating from such date.  

At no time during the appeal period are there symptoms/functional impairment shown consistent with severe foot injury.  Significantly, it was noted that he was able to avoid exacerbations/flare-ups by avoiding activities (e.g., weight-bearing of the right great toe) that caused such increased complaints.  Accordingly, a rating in excess of 20 percent for the right great toe disability is not warranted at any time during the appeal period.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the right great toe disability that are not encompassed by the rating assigned.  The functional impairment (restrictions on walking, standing, and strenuous activity such as sports) shown is encompassed by the criteria for the 20 schedular rating being assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

An unappealed April 2008 rating decision (during the pendency of this claim/appeal) separately denied the Veteran a TDIU rating.  That decision is final (see 38 U.S.C.A. § 7105); consequently, the matter of entitlement to a TDIU rating is not before the Board.  Notably, the record shows he was working subsequent to that rating decision.


ORDER

A "staged" increased rating of 20 percent (but no higher) is granted for the Veteran's right great toe disability from June 3, 2009, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


